Appeal and cross appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered April 3, 2002. The order, insofar as appealed from, denied plaintiffs’ motion for partial summary judgment on liability under Labor Law § 240 (1) and denied the cross motion of defendant Harbour Place Marine Sales, Inc. for summary judgment on common-law indemnification.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present—Pigott, Jr., P.J., Green, Wisner, Hurlbutt and Gorski, JJ.